715 N.W.2d 776 (2006)
475 Mich. 881
In re Dushawn Marquis ROSS and Tavone Donald Ruffin, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Romunda Williams, Respondent-Appellant.
Docket No. 131176. COA No. 265277.
Supreme Court of Michigan.
June 9, 2006.
On order of the Court, the application for leave to appeal the April 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.